DETAILED ACTION
This communication is in responsive to Application 16/747918 filed on 1/21/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-9 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 1/21/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 1 and 8-9:
Claim 1 recites calculation of process execution time. This is abstract because the claim falls under the abstract concept of mathematical concepts e.g. mathematical formulas or equations and calculations.  

Furthermore, the claim does not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claim does not recite any particular use for these determinations that improve upon the underlying computer technology. In fact, this technology has been known since early 90s (see Fig. 10 of Nagae US 6006248 issued on Dec. 21, 1999). Also note that one could select Ctrl, Alt and Delete then Device Manager in any computer to calculate and review the process execution time for many devices running on that computer. Also note that at the time this application was filed, technology from the 90s become conventional and known in the art and cannot possibly be considered to improve the underlying computer technology when filed. Read below to how to overcome the rejection. 
Moreover, this judicial exception is not integrated into a practical application because the claim merely determines and calculates execution time for first, second set of nodes without providing any practical application for those calculations, (claim 5 fixes this issue). 
Also, claim 1 recites the additional elements of “processing apparatus,” “memory…processors…nodes,” The additional elements are merely implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 
Additionally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic computer components that perform generic computer function where the additional elements are mere instructions like calculations to apply an exception using a generic computer, thus cannot provide an inventive concept. 
For example, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Furthermore, the system claim is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment. The recitation of well-known computer functions does not meet the “significantly more” threshold. 


B. Dependent claims: 
a. The dependent claims 2-4, and 6-7 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
All the additional elements” are also abstract because the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another 

Thus, the dependent claims 2-4 and 6-7 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.

C. Claim 5 overcome the rejection:
Claim 5 is considered to integrate the abstract idea into practical application because the limitations “set the predetermined number based on a result of comparison between the calculated standard deviation of the longest process execution time and the calculated standard deviation of the shortest process execution time; and set an amount of increase in the predetermined number” are an application to the calculation done previously. Thus, the identified limitations of claim 5 overcome the 101 rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 seems to be written in a narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and 
Claim 3 is not clear because “a combination of the plurality of combinations” includes all the nodes in the system based on the claim language of claim 1, so it is not clear where third group fits in. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (hereinafter Nakano) US 2016/0378583 A1 in view of Christensen et al. (hereinafter Christensen) US 10776241 B1. 
Regarding Claim 1, Nakano teaches a information processing apparatus comprising: 
a memory; and a processor coupled to the memory and the processor (¶0008 & Fig. 2A; management computer of 2A has a processor that is configured to) configured to: 
when each of a plurality of processes is allocated to any one of a plurality of nodes (Fig. 2A & Table 231 of Fig. 3 illustrates a plurality of processes allocated to different nodes for example server A 202a and server b 202b etc.), 
calculate a process execution time, for each of the plurality of nodes, in which one or more processes of the plurality of processes to be allocated to the node are performed in the node (¶0080-¶0094 & Table 231; Fig. 3 illustrate performance information for each process including time 302 and storing them in an ascending order); 
select a first node group that includes one or more nodes of the plurality of nodes in an order from the node with a calculated longest process execution time among the plurality of nodes (¶0123-¶0137; the system determined processes with high performance value 303 based on table 231 by calculating mean value or by storing then in ascending order. Note that the evaluation is for each of records stored in Set I or Set A, see ¶0126); 
select a second node group that includes one or more nodes of the plurality of nodes to which processes of the first node group are allocated among remaining nodes excluding the first node group from the plurality of nodes (¶0123-¶0137; the system determined processes with high performance value 303 based on table 231 by calculating mean value or by storing then in ascending order. Note that the evaluation is for each of records stored in Set I or Set A where an admin may set and select what processes by selecting the time frame as illustrated in ¶0126 which makes the calculations for two groups ones with high value and other with less than threshold value); 
calculate a sum of the process execution time in each of a plurality of combinations of the node of the first node group and the node of the second node group (¶0166 & Fig. 8; the threshold may be evaluated for each of the types of the apparatus and the parts thereof, and the evaluation value may be a mean value, a maximum value, or a minimum value of the evaluation value of all apparatus (or parts thereof) belonging to the type.  In another case, variables X and Y of all the apparatus (or parts thereof) belonging to the type, which are to be used in Step S808, may be each summed up to obtain, (total sum of Y)/(total sum of X) as the evaluation value. Note that group X and group Y are different groups of node. Also note that Fig. 20 illustrate root cause analysis by calculating the total sum of conditional elements, see ¶0289)
and an adjustment time that each of the plurality of processes is allocated to any one of the plurality of nodes (¶0123-¶0137; time is adjusted by an administrator as pointed out in ¶0126); 
and determine any one of the plurality of combinations as an adjustment target (Fig. 7 & ¶0102-¶0104; based on the different calculations, the system makes an adjustment except for SLA and SLO with defined threshold).
Nakano does not expressly teach that the adjusted target is“…based on the sum calculated for each of the plurality of combinations…” However, Nakano suggest such limitation since an administrator may adjust threshold for each group as illustrated in Figs. 8-10. 
Christensen teaches that the adjusted target is“…based on the sum calculated for each of the plurality of combinations…” (Fig. 3 illustrate calculation based on performance metric where Fig. 5 & Col. 6, lines 54-67 & Col. 7, lines 1-56; calculates performance metric based on the sum of the PHI scores of all modules. Also Christensen teaches that based on the target threshold (step 1104 of Fig. 11), then the system keeps adding hardware resources until satisfied. See Fig. 11, Col. 11, lines 29-67 and Col. 12, lines 1-26). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Christensen into the system of Nakano in order to determine a healthy system state of the system when compared to a set of values (Col. 11, lines 29-67). Utilizing such teachings enable the system to self-adjust or address performance issues.  In particular, based on one or more simple or complex metrics automated or manual solutions are generated and indicated to address the performance and in some cases, automatically implemented.  (Col. 3, lines 27-32). Moreover, utilizing such teachings enable the system to automatically adding hardware capacity (e.g., automatically adding memory, 

Regarding Claim 2, Nakano in view of Christensen teach the information processing apparatus according to claim 1, Nakano further teaches wherein the processor is configured to select the second node group (¶0166 & Fig. 8; the threshold may be evaluated for each of the types of the apparatus and the parts thereof, and the evaluation value may be a mean value, a maximum value, or a minimum value of the evaluation value of all apparatus (or parts thereof) belonging to the type.  In another case, variables X and Y of all the apparatus (or parts thereof) belonging to the type, which are to be used in Step S808, may be each summed up to obtain, (total sum of Y)/(total sum of X) as the evaluation value. Note that group X and group Y are different groups of node. Also note that Fig. 20 illustrate root cause analysis by calculating the total sum of conditional elements, see ¶0289), so that an amount of data converted from the process execution time of the node of the selected first node group to exceed a threshold value is smaller than the amount of data converted from the process execution time of the node of the second node group, which is less than the threshold value (the underline limitation is interpreted as an intended use, despite that, see Fig. 9 of Christensen and related paragraphs).

Regarding Claim 3, Nakano in view of Christensen teach the information processing apparatus according to claim 1, Nakano further teaches wherein a combination of the plurality of combinations is a third node group that includes the first node group and one or more nodes of the plurality of nodes to which the processes of the first node group are allocated in an order from the node with calculated shortest process execution time among the remaining nodes (see the 112 rejection above. Here, Nakano teaches in ¶0166 & Fig. 8; the threshold may be evaluated for each of the types of the apparatus and the parts thereof, and the evaluation value may be a mean value, a maximum value, or a minimum value of the evaluation value of all apparatus (or parts thereof) belonging to the type.  In another case, variables X and Y of all the apparatus (or parts thereof) belonging to the type, which are to be used in Step S808, may be each summed up to obtain, (total sum of Y)/(total sum of X) as the evaluation value. Note that group X and group Y are different groups of node. Also note that Fig. 20 illustrate root cause analysis by calculating the total sum of conditional elements, see ¶0289).

Regarding Claim 4, Nakano in view of Christensen teach the information processing apparatus according to claim 3, Nakano further teaches wherein the processor is configured to: select a fourth node group that includes a predetermined number of nodes in the order from the node with the calculated longest process 
 repeat calculating the sum by increasing the predetermined number until the adjustment target is determined (Fig. 9b adding 1 to each of variables x and y to determine performance values); 
and when the calculated sum satisfies a predetermined condition, determine a combination of the plurality of combinations in which the calculated sum satisfies the predetermined condition, as the adjustment target (Figs. 9A and B; keeps adding values until step 916 is satisfied).

Regarding Claim 5, Nakano in view of Christensen teach the information processing apparatus according to claim 4, Christensen further teaches wherein the processor is further configured to: calculate a standard deviation of the longest process execution time and a standard deviation of the shortest process execution time (Fig. 9 
performance*0.20+quality score*0.35+report score*0.35+data center outage*0.10.  
A score of greater than 3.6 corresponds to green; a score of 3.0-3.6 corresponds to yellow; and a score of less than 3.0 corresponds to red.  In 908, the composite metric is provided); set the predetermined number based on a result of comparison between the calculated standard deviation of the longest process execution time and the calculated standard deviation of the shortest process execution time; and set an amount of increase in the predetermined number (Fig. 9 steps 904; the metric standard deviation is computed.  In 906, the metric average less the metric standard deviation is computed to determine the composite metric.  For example, computing the metric average less the metric standard deviation causes the composite metric value to be sensitive to low outliers (e.g., lowering any of the metrics causes the composite metric to drop quickly).  In some embodiments, a composite score is a weighted average of the individual score (e.g., the composite score=task performance*0.20+quality score*0.35+report score*0.35+data center outage*0.10.  A score of greater than 3.6 corresponds to green; a score of 3.0-3.6 corresponds to yellow; and a score of less than 3.0 corresponds to red.  In 908, the composite metric is provided).



Regarding Claim 7, Nakano in view of Christensen teach the information processing apparatus according to claim 1, wherein the processor is configured to calculate the process execution time in each of the plurality of nodes, based on an amount of computation resource possessed by each of the plurality of nodes when each of the plurality of processes is allocated to a node that has data to be used by the process among the plurality of nodes (see Fig. 3).
	
	Claims 8-9 are substantially similar to claim 1, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455